Citation Nr: 0637470	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-44 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active service from October 1961 to August 
1962, with prior and subsequent service in the Air Force 
Reserve.  

This appeal arises from a March 2004 rating decision of the 
Regional Office (RO), in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that the VA has met its duty to assist 
the veteran.

In March 2004, the RO granted service connection for hearing 
loss, evaluated as 0 percent disabling (noncompensable).  The 
veteran has appealed the issue of entitlement to an initial 
compensable evaluation for service-connected hearing loss.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A supplemental statement of the case was most recently issued 
in March 2005.  In June 2005, subsequent to the issuance of 
the March 2005 supplemental statement of the case, the 
veteran submitted a lay statement from a fellow veteran.  
That same month, he also submitted private medical records 
from three health care providers, dated in 1981 and 1986.  
Specifically, he submitted records from the Inglewood 
Audiology Medical Group, Joseph W. Fayerman, M.D., and 
William Francis Boyle, M.D.  The Board notes that the veteran 
did not submit a waiver of initial RO review with this 
evidence.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2006).  Thus, while on remand, the 
RO must review this evidence and, if the claim remains 
denied, include such evidence in a supplemental statement of 
the case.  Id.

Furthermore, in association with the private medical records 
submitted in June 2005, the veteran submitted several 
authorizations for release of records (VA Forms 21-4142) and 
it appears that he desires VA to attempt to obtain his 
treatment records from these health care providers.  
Therefore, on remand, an attempt should be made to obtain the 
veteran's treatment records from the identified health care 
providers.  

The Board acknowledges that the effective date for service 
connection for hearing loss is in August 2003, that the issue 
on appeal concerns only the level of severity of the 
veteran's hearing loss since that time, Fenderson, and that 
the treatment in issue appears to have been provided many 
years prior to the effective date for service connection.  
However, the possibility exists that the veteran is still 
receiving treatment from one or more of these health care 
providers, and in any event, the Board is unaware of any 
authority allowing it to proceed with adjudication of the 
veteran's claim prior to attempting to obtain these records.  

Finally, during the pendency of this appeal, the Court 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

Although the veteran was sent a VCAA notice in November 2003, 
it did not include notice of the criteria for a disability 
rating, or for an effective date for award of benefits.  
Given the foregoing, on remand, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him of the criteria for a 
disability rating and an effective date for the award of 
benefits, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2005), and any other applicable 
legal precedent, relative to each issue 
on appeal.  Specifically, he must be 
advised to send any evidence in his 
possession pertinent to the appeal to VA, 
and the veteran should also be notified 
of the ratings for the disability in 
issue, and of the relevant effective date 
provisions.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have 
provided treatment for his hearing loss 
since August 2003.  After securing any 
necessary releases, the RO should 
obtain these records of treatment, to 
include records of treatment from the 
Inglewood Audiology Medical Group, 
Joseph W. Fayerman, M.D., and William 
Francis Boyle, M.D.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.   The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



